Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 9, filed 24 Sep 2021, with respect to the drawing objections have been fully considered and are persuasive.  The drawing objections of 24 Jun 2021 have been withdrawn in view of the amended drawings. 
Applicant's arguments, see pg. 9, filed 24 Sep 2021, with respect to the claim objections have been fully considered but they are not persuasive in part. 
The claim objection to claim 12 of 24 Jun 2021 has been withdrawn in view of amended claim 12.
Regarding claim 1, Applicant argues that “Applicant has amended the claims to address the objection.” However, the Examiner respectfully disagrees. Claim 1 still includes unnecessary commas after “a reconstruction unit” and “a beat analysis unit”. See the claim objections below.
Applicant's arguments, see pg. 9, filed 24 Sep 2021, with respect to the Claim Interpretation under 35 U.S.C. 112(f) have been fully considered but they are not persuasive in part. Applicant merely argues that “the claim terms are not written in means-plus-function format … Thus, Applicant asserts that the claims should not be interpreted under §112(f).” However, the Examiner respectfully disagrees. As noted in pg. 5 of the Non-Final Office Action of 24 Jun 2021, the claims do not use the word “means” but are nonetheless being interpreted 
Applicant's arguments, see pg. 9-10, filed 24 Sep 2021, with respect to the 35 U.S.C. 112(b) rejections have been fully considered but they are not persuasive in part. 
The 35 U.S.C. 112(b) rejections to claims 1-7 and 11-12 have been withdrawn in view of the amended or canceled claims.
Regarding claim 8, Applicant merely argues that “Applicant has amended the claims”. However, the Examiner respectfully disagrees. Claim 8 still recites the limitation “the sets of motion reference data” and it is still unclear to which sets of motion reference data the limitation is referring. See the 35 U.S.C. 112(b) rejections below.
Applicant’s arguments, see pg. 10-12, filed 24 Sep 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of 24 Jun 2021 have been withdrawn in view of the amended claims. 
For a compact prosecution, the Examiner made efforts and proposed Examiner’s amendments to overcome the rejections presented below in an interview with Applicant’s Power of Attorney (see attached Interview Summary). However, Applicant’s Power of Attorney was unable to approve or disapprove the proposed Examiner’s amendments at the time of interview.

Status of Claims
Claims 1-10 and 12-15 are currently examination. Claim 11 has been cancelled since the Non-Final Office Action of 24 Jun 2021. No claim has been added/withdrawn since the Non-Final Office Action of 24 Jun 2021.

Drawings
The drawings were received on 24 Sep 2021.  These drawings are acceptable.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Remove unnecessary commas after “a reconstruction unit” and “a beat analysis unit”; and
Remove one of two commas at the end of the limitation “a plurality of artifact-removed physiological sensor data components,,”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 1 recites the limitation “a motion-artifact removal unit configured to generate artifact-removed physiological sensor data by applying a motion-artifact-removal algorithm to the physiological sensor data using the motion sensor data”. Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 and its dependent claims 2-10 and 12-13 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(Page 11, lines 11-17) The computer which executes the computer program may for instance be a data processing device in the form of a microcontroller or microprocessor. The computer can be a computer watch device. In another embodiment, the computer forms an integrated part of a hospital computer system. In yet another embodiment, the computer is integrated into a medical device and the computer program comprises program code means for determining further vital sign information, such as 
(Page 12, line 31 - page 13, line 6) The motion-artifact removal unit 120 is configured to receive the sensor data 110, to decompose the motion sensor data 116 into at least two components of decomposed motion sensor data 124, to determine, based on the at least two components of decomposed motion sensor data 124, at least two different sets of motion reference data 126 and to combine the physiological sensor data 114 and the sets of motion reference data 126 so as to provide artifact-removed physiological sensor data 130. The decomposing of the motion sensor data 116 is provided by a first singular spectrum analysis unit 122 that forms a part of the motion-artifact removal unit 120 and uses a singular spectrum analysis algorithm.
(Page 16, line 7 - page 17, line 15) The motion sensor data 116 is received by the artifact removal unit 120 and fed to a first subunit 310. Here, the motion sensor data 116 is decomposed into a plurality of components 124 of decomposed motion sensor data 124. The following steps are used to compute the components of decomposed motion sensor data rk (n) 124 from the motion sensor data 116 s(n) within a time-frame that leads to the range n ∈ {1, . . . ,N} … 
For purposes of the examination, the Examiner will interpret “a motion-artifact removal unit” as a computer or a microprocessor programmed to generate artifact-removed physiological sensor data by applying a motion-artifact-removal algorithm disclosed in pg. 12, lines 31 - pg. 13, line 6 and/or pg. 16, line 7 - pg. 17, line 15, or equivalents thereof.
Claim 1 recites the limitation “a beat analysis unit, configured to receive the reconstructed heart beat component data, to determine an interbeat interval from the heart beat component data as the heart rate information, and to provide a heart rate information signal based on the determined heart rate information.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 and its dependent claims 2-10 and 12-13 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

(Page 19, lines 12-27) FIG. 5b shows that after an artifact removal by the motion-artifact removal unit 120, peaks and dips are more visible, but an interbeat extraction algorithm, based on peaks and dips, would still provide a value of the interbeat interval comprising large errors. FIG. 5c shows the reconstructed heart beat component data 150 for the sensor data 110 shown in FIG. 5a. It resembles a sinusoidal signal with local peaks and dips removed, which makes an interbeat interval detection of the beat analysis unit 160 much more precise. FIG. 5d shows amplitudes of an electrocardiogram that corresponds to the sensor data 110 shown in FIG. 5a. The dashed lines 510 provided for the FIGS. 5a to 5d indicate peaks 520 of the electrocardiogram. A comparison of the reconstructed heart beat component data 150 with the peaks 520 of the electrocardiogram shows that the reconstructed heart beat component data corresponds to the peaks 520 of electrocardiogram, while a correspondence between electrocardiogram and artifact-removed physiological sensor data can not be unambiguously observed. This example underlines the advantage of a processing of the reconstruction unit 140 for extracting heart rate information.
(Page 4, lines 18-20) This allows embodiments making use of a frame-by-frame based determination of the heart rate information, particularly enabling real-time processing to provide a desirable immediate output of heart rate information to a user.
For purposes of the examination, the Examiner will interpret “a beat analysis unit” as a computer or a microprocessor programmed to determine an interbeat interval by detecting peaks and dips in physiological sensor data and provide a heart rate information signal by providing the heart rate information signal to a user, or equivalents thereof.
Claim 12 recites the limitation “a sensor unit which is configured to determine and provide at its output physiological sensor data that is indicative of an amount of electromagnetic radiation reflected from or transmitted through a sensed region of the subject of interest as a function of time in at least one spectral channel and that includes the heart beat component and at least one motion artifact component, and to determine motion sensor data that is indicative of a velocity or an acceleration of the sensed region as a function of time.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112,  12 and dependent claim 13 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(Page 11, lines 11-17) The computer which executes the computer program may for instance be a data processing device in the form of a microcontroller or microprocessor. The computer can be a computer watch device. In another embodiment, the computer forms an integrated part of a hospital computer system. In yet another embodiment, the computer is integrated into a medical device and the computer program comprises program code means for determining further vital sign information, such as respiratory rate, blood pressure, blood volume fraction and oxygen saturation from the sensor data received by the device.
(Page 6, lines 4-17) In an embodiment according to the first aspect of the invention the data processing device is configured to receive the time dependent motion sensor data at least partly in form of optical motion sensor data, which is indicative of an amount of electromagnetic radiation reflected from or transmitted through the sensed region of the subject of interest as a function of time in at least one further spectral channel that is not sensitive to blood volume variations in the sensed region. The at least one further spectral channel may for example contain a wavelength interval around the wavelength of 650 nm, e.g., 610 nm-700 nm, which has a relatively lower pulsatility due to blood volume variations in the skin. In other variants, the motion sensor data contains optical motion sensor data in more than one further spectral channel, for instance in two or three spectral channels. In addition to the mentioned suitable spectral channel covering a wavelength interval around the wavelength of 650 nm, a further spectral channel may be comprised in the optical motion sensor data that covers a wavelength interval around a center wavelength shorter than 550 nm, such as for instance a center wavelength of 450 nm.
For purposes of the examination, the Examiner will interpret “a sensor unit” as a computer or a microprocessor programmed to determine and provide physiological sensor data by receiving time dependent motion sensor data at least partly in form of optical motion sensor data in a wavelength indicated in pg. 6, lines 4-17, or equivalents thereof.
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure(s), material(s), or act(s) and clearly links them to the function so that one of ordinary skill in the art would recognize what 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a reconstruction unit, configured to receive the artifact-removed physiological sensor data and decompose the artifact-removed physiological sensor data into a plurality of artifact-removed physiological sensor data components …” in claim 1; and “an emitter unit which comprises at least one emitter …” in claim 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the sets of motion reference data.” The antecedent basis for the limitation is not clear. It is unclear whether the limitation is referring to: a) all of “at least two different sets of motion reference data” recited in claim 8; b) some of “at least two different sets of motion reference data” recited in claim 8; c) sets of motion reference data; or d) otherwise. Claim 9 inherits the deficiency by the nature of its dependency on claim 8. Applicant may consider amending the limitation as “the at least two different sets of motion reference data” to overcome this 35 U.S.C. 112(b) rejection.
Claim 14 recites the limitations “generating artifact-removed physiological sensor data …”; “receiving the artifact-removed physiological sensor data”; and “decomposing the artifact-removed physiological sensor data …”. It is unclear whether “artifact-removed physiological sensor data” is the same among the limitations, and if so, it is further unclear whether “artifact-removed physiological sensor data” being decomposed is performed separately from or after 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim recites “a computer program comprising program code means for causing a computer to perform the method as claimed in claim 14 when said computer program is executed on the computer”, or software per se. See MPEP 2106.03.
Applicant may consider amending the claim as “a non-transitory computer readable medium comprising a computer program for causing a computer to perform the method as claimed in claim 14 when said computer program is executed on the computer” to overcome this 35 U.S.C. 101 rejection. 

Allowable Subject Matter
Claims 1-7, 9-10, and 12-13 would be allowable if rewritten to overcome the objections presented above, and claims 8 and 14-15 would be allowable if rewritten to overcome the rejections presented above. 
The following is a statement of reasons for the indication of allowable subject matter:  
When the claims are considered as a whole, the prior arts of record do not disclose, neither individually nor in combination, at least “determin(ing) eigenvalues and eigenvectors of a covariance matrix pertaining to a trajectory matrix, which has column vectors of samples of the artifact-removed physiological sensor data of a time frame of predetermined length, project(ing) the trajectory matrix onto the eigenvectors so as to determine the plurality of artifact-removed physiological sensor data components that are associated with component amplitudes, identify(ing) a group of the plurality of artifact-removed physiological sensor data components that have highest amplitudes of the associated component amplitudes based on the eigenvalues, set(ting) the group as a component subset, and generat(ing) reconstructed heart beat component data using only the component subset to bypass one or more of the plurality of artifact-removed physiological sensor data components that do not form part of the group”, as recited in the independent claims 1 and 14. In particular, Zhang (Zhang. (2014). Heart Rate Monitoring from Wrist-Type Photoplethysmographic (PPG) Signals During Intensive Physical Exercise. GlobalSIP 20), a prior art of record, discloses at least a singular spectrum analysis determining eigenvalues and eigenvectors of a covariance matrix to remove motion artifact (pg. 699: III. Singular Spectrum Analysis. SSA is a signal decomposition method, which decomposes a times series into oscillatory components and noise; pg. 700: IV. B. SSA: SSA used . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                                                                                                                                   /Angela M Hoffa/Primary Examiner, Art Unit 3799